Case 2:19-bk-20469        Doc 339    Filed 04/15/20 Entered 04/15/20 10:35:21        Desc Main
                                    Document      Page 1 of 7


                      IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                CHARLESTON DIVISION


 In Re:                                                            Case Number 19-20469
                                                                   Chapter 11
 WILLIAMSON MEMORIAL HOSPITAL, LLC,


                Debtor.

 SUMMARY SHEET – PIKEVILLE MEDICAL CENTER, INC.’S APPLICATION FOR
 REIMBURSABLE EXPENSES AND BREAK UP FEE AS STALKING HORSE BIDDER

 Name of Applicant:                                 Pikeville Medical Center, Inc.

 Authorized to Seek Reimbursement as:               Stalking Horse Bidder

 Break Up Fee:                                      $160,000,00

 Total Amount of Expense Reimbursement
 Sought as Actual, Reasonable, and Necessary:       $122,049.39

          Itemized Amount of Expenses:

                Hensley Real Estate Services:       $8,000.00

                Cheryl Hickman (Leader of
                Transition Team):                   $5,000.00

                Steptoe & Johnson, PLLC
                (Legal Fees)                        $101,723.54

                Snell & Wilmer, LLP
                (Legal Fees)                        $1,150.00

                Blue and Company
                (Financial Advisory Services)       $6,175.85

 This is a:                                         Final application



                                    [signature page to follow]
Case 2:19-bk-20469       Doc 339    Filed 04/15/20 Entered 04/15/20 10:35:21    Desc Main
                                   Document      Page 2 of 7


 Dated: April 15, 2020


                                                 Respectfully submitted,

                                                 /s/ Sarah C. Ellis
                                                 Sarah C. Ellis (WV Bar # 10434)
                                                 Art M. Standish (WV Bar #3557)
                                                 Colton C. Parsons (WV Bar # 13243)
                                                 Steptoe & Johnson PLLC
                                                 P. O. Box 1588
                                                 Charleston, WV 25326
                                                 304.353.8000
                                                 sarah.ellis@steptoe-johnson.com
                                                 art.standish@steptoe-johnson.com
                                                 colton.parsons@steptoe-johnson.com
Case 2:19-bk-20469         Doc 339      Filed 04/15/20 Entered 04/15/20 10:35:21              Desc Main
                                       Document      Page 3 of 7


                        IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                  CHARLESTON DIVISION


 In Re:                                                                  Case Number 19-20469
                                                                         Chapter 11
 WILLIAMSON MEMORIAL HOSPITAL, LLC,


                 Debtor.

    PIKEVILLE MEDICAL CENTER, INC.’S APPLICATION FOR REIMBURSABLE
                     EXPENSES AND BREAK-UP FEE

          COMES NOW, Steptoe & Johnson PLLC (“Steptoe & Johnson”), counsel for Pikeville Medical

 Center, Inc. (“Pikeville Medical Center”) submits this first and final application (the “Application”)

 seeking approval and allowance for the total amount of One Hundred Twenty-Two Thousand Forty-Nine

 and 39/100 Dollars ($122,049.39) in expenses incurred as the stalking horse bidder pursuant to 11 U.S.C.

 §§ 105, 326, 328, 330, 331, 364, 503(b) 606(c), 507, 546(c), 726, 1113, and 1114. In support of this

 Application, Pikeville Medical Center respectfully states as follows.

                                Jurisdiction, Venue and Predicates for Relief

     1. The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334.

     2. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is a core proceeding within

          the meaning of 28 U.S.C. § 157.

     3. The predicates for the relief requested herein are sections 105 and 363 of the Bankruptcy Code.

                                                  Background

     4. On October 21, 2019, (the “Petition Date”), Debtor filed its voluntary petition for relief under

          chapter 11 of the Bankruptcy Code, commencing the above-captioned bankruptcy case.

     5. On February 24, 2020, the Debtor filed its Sale Procedures Motion. (Doc. No. 237), that was

          approved by court order on March 26, 2020 (Doc. No. 302) (the “Bidding Procedures Order”).

          Among other things, the Court’s Bidding Procedures Order permitted Debtor to select one or

          more Stalking Horse Bidders and to provide bid protections to the Stalking Horse Bidder,

          including a break-up fee of up to 5% of the purchase price and for the reimbursement for the
Case 2:19-bk-20469        Doc 339      Filed 04/15/20 Entered 04/15/20 10:35:21             Desc Main
                                      Document      Page 4 of 7


       reasonable fees and expenses of the Stalking Horse Bidder. (Id.). The Bidding Procedures Order

       provided that until paid, any breakup fee and expense reimbursement provided in accordance with

       the bidding procedures shall be a superpriority administrative expense claim under sections

       503(b), 507(a)(2) and 507(b) of the Bankruptcy Code. (Id.).

    6. An auction occurred on March 31, 2020. At the commencement of the auction, Debtor declared

       on record Pikeville Medical Center’s bid as the Stalking Horse Bid and therefore entitled to the

       bid protections set forth in the Bidding Procedures Order. (See Doc. No. 314). At the conclusion

       of the auction, Williamson Health & Wellness Center, Inc. was selected as the successful bidder

       for the majority of the assets of the Debtor. (Id.).

    7. Pikeville Medical Center has not filed any previous applications for expenses, and no amounts

       have been paid to Pikeville Medical Center for any fees and expenses incurred by Pikeville

       Medical Center.

                             Relief Requested and Basis for Relief Requested

    8. Pikeville Medical Center submits this Application for reimbursement of actual, reasonable and

       necessary expenses incurred as the Stalking Horse Bidder. Pikeville Medical Center seeks

       reimbursement for expenses in the amount of One Hundred Twenty-Two Thousand Forty-Nine

       and 39/100 Dollars ($122,049.39). Pikeville Medical Center is entitled to receive these expenses

       pursuant to the Court’s Order granting Debtor’s motion for post-petition financing from Pikeville

       Medical Center and pursuant to the Bidding Procedures Order. (Doc. No. 302).

    9. The expenses sought by this Application reflect a total of 304.8 hours of professional and

       paraprofessional time spent by Steptoe & Johnson for legal services and a total of 2.3 hours of

       professional and paraprofessional time spent by Snell & Wilmer, LLP for legal services. Pikeville

       Medical Center’s expenses also reflect surveying services performed by Hensley Real Estate

       Services in the amount of Eight Thousand Dollars ($8,000.00), a Five Thousand Dollars ($5,000)

       bonus solely for Cheryl Hickman’s leadership of the acquisition efforts to purchase the assets of

       Debtor, and Six Thousand One Hundred Seventy-Five and 85/100 Dollars ($6,175.85) for

       financial advisor expenses by Blue & Company.
Case 2:19-bk-20469        Doc 339      Filed 04/15/20 Entered 04/15/20 10:35:21                  Desc Main
                                      Document      Page 5 of 7


    10. Pikeville Medical Center is also entitled to a breakup fee of One Hundred Sixty Thousand Dollars

        ($160,000.00) according to the Bidding Procedures Order already approved by the Court that is

        due upon closing of the sale of Debtor’s assets to Williamson Health & Wellness Center, Inc (the

        “Closing”).

    11. Pikeville Medical Center endeavored to ensure that its professionals complied with the applicable

        provisions of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and any other

        applicable procedures or Orders from the Court.

                                                     Notice

    12. Notice of this Application has been given to the Debtor, the U.S. Trustee, the patient care

        ombudsman, and all entities who have filed a request for service in this case. In light of the nature

        of the relief requested, Pikeville Medical Center submits that no further notice is required.

                                             No Previous Request

    13. No previous request for the relief sought herein has been made by Pikeville Medical Center to

        this or any other Court.



                WHEREFORE, Pikeville Medical Center respectfully requests that this Court enter an

        order (i) approving this Application; (ii) providing that Pikeville be allowed the sum of

        $122,049.39 for reimbursement as the Stalking Horse Bidder; (iii) reaffirming the Court’s

        Bidding Procedures Order that the Debtor pay Pikeville Medical Center a $160,000.00 breakup

        fee at Closing; (iv) authorizing the Debtor to pay Pikeville Medical Center the full amount of

        such sums; and (v) for any such other relief as the Court deems proper and just.



        Dated: April 15, 2020


                                         [signature page to follow]



                                                          Respectfully submitted,
Case 2:19-bk-20469   Doc 339    Filed 04/15/20 Entered 04/15/20 10:35:21          Desc Main
                               Document      Page 6 of 7


                                             /s/ Sarah C. Ellis
                                             Sarah C. Ellis (WV Bar # 10434)
                                             Art M. Standish (WV Bar #3557)
                                             Colton C. Parsons (WV Bar # 13243)
                                             Steptoe & Johnson PLLC
                                             P. O. Box 1588
                                             Charleston, WV 25326
                                             304.353.8000
                                             sarah.ellis@steptoe-johnson.com
                                             art.standish@steptoe-johnson.com
                                             colton.parsons@steptoe-johnson.com
Case 2:19-bk-20469            Doc 339    Filed 04/15/20 Entered 04/15/20 10:35:21           Desc Main
                                        Document      Page 7 of 7


                                          CERTIFICATE OF SERVICE

         I hereby certify that on this 15th day of April, 2020, I electronically filed the First Interim
 PIKEVILLE MEDICAL CENTER, INC.’S APPLICATION FOR REIMBURSABLE EXPENSES with the
 Clerk of the Court using the CM/ECT System, which will send notice of such filing to all CM/ECF
 participants in this case.


                                                        /s/ Sarah C. Ellis
                                                        Sarah C. Ellis
